Title: James Madison to Nicholas P. Trist, 4 August 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Aug. 4. 1827
                            
                        
                        Yours of the 30th. was recd. yesterday. I am sorry for the trouble you have taken in searching for the
                            morceau in question. Having observed that the whole of Franklin’s Works published, were in the Library of the University,
                            I took for granted that it might be easily sought for; and if there, found either in the biographical part, or under the
                            miscellaneous head. It now occurs, that the apologue may have been omitted by the Editors, in consequence of a discovery,
                            that its origin belonged to a German Author; and an improvement only, to Franklin, who is not known to have claimed for
                            himself, the original merit.
                        Mr. Bonnycastle called here on his way to Loudon, but left us at a moment so unforeseen that the subject of
                            the apparatus was not mentioned. The first step to be taken is to learn the State of the fund unused by Mr. King; to whose
                            Executor I am to write as soon as I can ascertain the proper address. Be so good as to note to me, in a few words, what appears to have passed from and to Mr. Jefferson in relation to it.
                        You will see by the Copy of the letter from Mr. Gallatin inclosed in the letter to Genl. Cocke (which please
                            to seal & forward) that his efforts promise no aid in filling the vacant chair. I shall write him a few lines,
                            intimating the duties assigned & assignable to it; but without any certainty that he will be found in England. Mr.
                            Bonnycastle, in the moment of taking leave of us, dropped an intimation that he had asked of Mr. Barlow information as to
                            an attainable & fit successor.
                        I hope you are well recovered, as I find myself to be, from the late Chol: Morb: visitation. With
                            affectionate respects
                        
                            
                                James Madison
                            
                        
                    